DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-33 are allowed.
Claims 10-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendment cures the deficiencies under 35 USC 112 identified within the previously issued Office Action.  Accordingly, the aforementioned claims are indicated as containing allowable subject matter for the reasons set forth within the previously issued Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12-15, 19 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0272781 to Cordova (“Cordova”) in view of U.S. Patent No. 4,981,164 to Reichel (“Reichel”).

Regarding claim 2, Cordova discloses an apparatus (e.g. double set of screen doors 10, as shown in fig. 5 and discussed at para. 35) for an entryway (e.g. door frame discussed at para. 35) comprising: i) a first strap portion (e.g. instance of magnet holder 80, as shown in figs. 1-2, disposed in left door frame strut 50 of figs. 5-6) having a groove (e.g. open side 82, as shown in fig. 1) extending in a lengthwise direction (fig. 1) of the first strap (aforementioned instance of magnet holder 80 disposed in left door frame strut 50), a first end (e.g. foreground end, as shown in fig. 1) and a second end (e.g. background end, as shown in fig. 1), the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50) including a left tab (e.g. side 86) extending from (e.g. projecting from, as shown in figs. 1-2) a first side surface (e.g. a generally left side surface/portion/half) of the groove (82) and a right tab (e.g. side 84) extending from (e.g. projecting from, as shown in figs. 1-2) a second side surface (e.g. a generally right side surface/portion/half) of the groove (82) along (fig. 1) the groove (82) of the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50) and protruding in a horizontal direction toward (note the thickness dimensions of sides 86 and 84, as shown in fig. 1) a middle region (e.g. horizontal midpoint, as shown in fig. 1) of the groove (82), inner portions (e.g. inward-facing surfaces, as shown in fig. 1) of the left and right tabs (86 and 84, respectively) of the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50) spaced apart from each other (figs. 1-2); and ii) at least one magnet (e.g. bar magnet 90) positioned in (figs. 1-2) the groove (82) of the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50), the at least one magnet (90) including a base portion (e.g. portion disposed within open side 82, as shown in fig. 2) and a neck portion (e.g. portion 92, as shown in fig. 2).
Cordova does not disclose the base portion (aforementioned portion disposed within open side 82) being wider than the neck portion (92).
Reichel teaches the concept of providing a magnet (e.g. magnetic gib 60, as shown in fig. 7) having a base portion (e.g. portion retained within vertical edges 56, as shown in fig. 7) that is wider than (fig. 7) a neck portion (e.g. portion protruding from vertical edges 56, as shown in fig. 7).
Given that Cordova concerns an assembly of door panels (e.g. screen doors 10, as shown in fig. 5) designed to latch together via magnetic pieces (90) and Reichel similarly concerns a door assembly (e.g. partition 10, as shown in fig. 1) employing a magnetic latch (e.g. combination of magnetic gibs 60, as shown in fig. 7) structure (fig. 7), it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the Cordova magnetic assembly shown in fig. 1 according to the Reichel magnetic assembly shaping teachings shown in fig. 7, in order to provide the benefit of yielding a resultant magnetic latch that is held together in a stronger manner, less likely to have the magnet inadvertently detach from its seating.
	Regarding claim 3, Cordova in view of Reichel discloses the apparatus of claim 2, wherein a top of the neck portion (Cordova 92) is at a level in a vertical direction higher than (Cordova fig. 2) a level of top portions of the left and right tabs (Cordova 86 and 84, respectively) of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) in the vertical direction (Cordova fig. 2).
	Regarding claim 4, Cordova in view of Reichel discloses the apparatus of claim 2, wherein a body of the neck portion (Cordova 92) is positioned between (Cordova fig. 2) the left tab (Cordova 86) and the right tab (Cordova 84) of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50).
	Regarding claim 5, Cordova in view of Reichel discloses the apparatus of claim 2, wherein the left tab (Cordova 86) and the right tab (Cordova 84) of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) are parallel to each other (Cordova figs. 1-2).
	Regarding claim 6, Cordova in view of Reichel discloses the apparatus of claim 2, wherein the at least one magnet (Cordova 90) comprises a plurality of magnets (per Cordova para. 20, multiple magnets may be utilized).
	Regarding claim 7, Cordova in view of Reichel discloses the apparatus of claim 2, wherein the at least one magnet (Cordova 90, as modified in the rejection of claim 2, supra) is T-shaped in cross-section (Reichel fig. 7; note the roughly T-shape of magnetic gibs 60).
	Regarding claim 8, Cordova in view of Reichel discloses the apparatus of claim 2, wherein the neck portion (Cordova 92, as modified in the rejection of claim 2, supra) extends through an opening between (Cordova fig. 2) the left and right tabs (Cordova 86 and 84, respectively) of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50).
	Regarding claim 9, Cordova in view of Reichel discloses the apparatus of claim 2 wherein the left and right tabs (Cordova 86 and 84, respectively) of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) retain (Cordova fig. 2) the at least one magnet (Cordova 90, as modified in the rejection of claim 2, supra) in the groove (Cordova 82) by engaging (Cordova fig. 2) the base portion (aforementioned portion disposed within Cordova open side 82).
	Regarding claim 12, Cordova in view of Reichel discloses the apparatus of claim 2 further comprising: i) a second strap portion (e.g. instance of Cordova magnet holder 80, as shown in figs. 1-2, disposed in right door frame strut 50 of figs. 5-6) having a groove (e.g. Cordova open side 82, as shown in fig. 1) extending in a lengthwise direction (Cordova fig. 1) of the second strap (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50), a first end (e.g. foreground end, as shown in Cordova fig. 1) and a second end (e.g. background end, as shown in Cordova fig. 1), the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) including a left tab (e.g. Cordova side 86) and a right tab (e.g. Cordova side 84) along (Cordova fig. 1) the groove (Cordova 82) and protruding toward (note the thickness dimensions of Cordova sides 86 and 84, as shown in fig. 1) a middle region (e.g. horizontal midpoint, as shown in Cordova fig. 1) of the groove (Cordova 82); ii) at least one metal insert (e.g. Cordova bar magnet 90; note that magnets are metal objects; additionally, note that per para. 20, steel strike plates may be utilized) positioned in (Cordova figs. 1-2) the groove (Cordova 82) of the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50).
	Regarding claim 13, Cordova in view of Reichel discloses the apparatus of claim 12, wherein inner portions (aforementioned inward-facing surfaces) of the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) are spaced apart from each other (Cordova fig. 1).
	Regarding claim 14, Cordova in view of Reichel discloses the apparatus of claim 12, wherein the left and right tabs (Cordova 86 and 84, respectively) of the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) are parallel to each other (Cordova figs. 1-2).
	Regarding claim 15, Cordova in view of Reichel discloses the apparatus of claim 12 wherein the left and right tabs (Cordova 86 and 84, respectively) of the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) retain (Cordova fig. 2) the at least one metal insert (Cordova 90) in the groove (Cordova 82).
	Regarding claim 19, Cordova in view of Reichel discloses the apparatus of claim 12 wherein at least one of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) and the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) is flexible (per Cordova para. 19, magnet holders may be made of plastic; note that plastic is an at least minimally flexible material) along a lengthwise direction (Cordova figs. 1-2).
	Regarding claim 34, Cordova discloses an apparatus (e.g. double set of screen doors 10, as shown in fig. 5 and discussed at para. 35) for an entryway (e.g. door frame discussed at para. 35) comprising: i) a first strap portion (e.g. instance of magnet holder 80, as shown in figs. 1-2, disposed in left door frame strut 50 of figs. 5-6) having a groove (e.g. open side 82, as shown in fig. 1) extending in a lengthwise direction (fig. 1) of the first strap (aforementioned instance of magnet holder 80 disposed in left door frame strut 50), a first end (e.g. foreground end, as shown in fig. 1) and a second end (e.g. background end, as shown in fig. 1), the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50) including a left tab (e.g. side 86) extending from (e.g. projecting from, as shown in figs. 1-2) a first side surface (e.g. a generally left side surface/portion/half) of the groove (82) and a right tab (e.g. side 84) extending from (e.g. projecting from, as shown in figs. 1-2) a second side surface (e.g. a generally right side surface/portion/half) of the groove (82) along (fig. 1) the groove (82) of the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50) and protruding in a horizontal direction toward (note the thickness dimensions of sides 86 and 84, as shown in fig. 1) a middle region (e.g. horizontal midpoint, as shown in fig. 1) of the groove (82), inner portions (e.g. inward-facing surfaces, as shown in fig. 1) of the left and right tabs (86 and 84, respectively) of the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50) spaced apart from each other (fig. 1); ii) a second strap portion (e.g. instance of magnet holder 80, as shown in figs. 1-2, disposed in right door frame strut 50 of figs. 5-6) having a groove (e.g. open side 82, as shown in fig. 1) extending in a lengthwise direction (fig. 1) of the second strap (aforementioned instance of magnet holder 80 disposed in right door frame strut 50), a first end (e.g. foreground end, as shown in fig. 1) and a second end (e.g. background end, as shown in fig. 1), the second strap portion (aforementioned instance of magnet holder 80 disposed in right door frame strut 50) including a left tab (e.g. side 86) and a right tab (e.g. side 84) along (fig. 1) the groove (82) and protruding toward (note the thickness dimensions of sides 86 and 84, as shown in fig. 1) a middle region (e.g. horizontal midpoint, as shown in fig. 1) of the groove (82), inner portions (e.g. inward-facing surfaces, as shown in fig. 1) of the left and right tabs (86 and 84, respectively) of the second strap portion (aforementioned instance of magnet holder 80 disposed in right door frame strut 50) spaced apart from each other (fig. 1); iii) at least one magnet (e.g. bar magnet 90) positioned in (figs. 1-2) the groove (82) of the first strap portion (aforementioned instance of magnet holder 80 disposed in left door frame strut 50); iv) at least one metal insert (e.g. bar magnet 90; note that magnets are metal objects; additionally, note that per para. 20, steel strike plates may be utilized) positioned in (figs. 1-2) the groove (82) of the second strap portion (aforementioned instance of magnet holder 80 disposed in right door frame strut 50); and v) wherein one of the at least one magnet (aforementioned bar magnet 90 in left instance of magnet holder 80) and the at least one metal insert (aforementioned bar magnet 90 in instance of magnet holder 80 disposed in left door frame strut 50) includes a base portion (e.g. portion disposed within open side 82, as shown in fig. 2) and a neck portion (e.g. portion 92, as shown in fig. 2).
Cordova does not disclose the base portion (aforementioned portion disposed within open side 82) being wider than the neck portion (92).
Reichel teaches the concept of providing a magnet (e.g. magnetic gib 60, as shown in fig. 7) having a base portion (e.g. portion retained within vertical edges 56, as shown in fig. 7) that is wider than (fig. 7) a neck portion (e.g. portion protruding from vertical edges 56, as shown in fig. 7).
For the reasons set forth within the rejection of claim 2, supra, it would have been obvious to form the Cordova magnetic assembly shown in fig. 1 according to the Reichel magnetic assembly shaping teachings shown in fig. 7.
	Regarding claim 35, Cordova in view of Reichel discloses the apparatus of claim 34, wherein a top of the neck portion (Cordova 92) is at a level in a vertical direction higher than (Cordova fig. 2) a level of top portions of the left and right tabs (Cordova 86 and 84, respectively) of one of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) and the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) in the vertical direction (Cordova fig. 2).
	Regarding claim 36, Cordova in view of Reichel discloses the apparatus of claim 34, wherein a body of the neck portion (Cordova 92) is positioned between (Cordova fig. 2) the left tab (Cordova 86) and the right tab (Cordova 84) of one of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) and the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50).
	Regarding claim 37, Cordova in view of Reichel discloses the apparatus of claim 34, wherein the left tab (Cordova 86) and the right tab (Cordova 84) of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) are parallel to each other (Cordova figs. 1-2).
	Regarding claim 38, Cordova in view of Reichel discloses the apparatus of claim 34, wherein the left tab (Cordova 86) and the right tab (Cordova 84) of the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) are parallel to each other (Cordova figs. 1-2).
	Regarding claim 39, Cordova in view of Reichel discloses the apparatus of claim 34, wherein the neck portion (Cordova 92, as modified in the rejection of claim 2, supra) extends through an opening between (Cordova fig. 2) the left and right tabs (Cordova 86 and 84, respectively) of one of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) and the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50).
	Regarding claim 40, Cordova in view of Reichel discloses the apparatus of claim 34 wherein at least one of the first strap portion (aforementioned instance of Cordova magnet holder 80 disposed in left door frame strut 50) and the second strap portion (aforementioned instance of Cordova magnet holder 80 disposed in right door frame strut 50) is flexible (per Cordova para. 19, magnet holders may be made of plastic; note that plastic is an at least minimally flexible material) along a lengthwise direction (Cordova figs. 1-2).
Response to Arguments
In view of Applicant’s claim amendments, the applied basis of rejection has been duly altered.  Accordingly, Applicant’s arguments have been considered, but are rendered moot.  In the event that Applicant desires assistance in arriving at claim language to overcome the presently applied combination of prior art, Applicant is encouraged to telephone Examiner at any time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637